Citation Nr: 1105721	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
& Insurance Center (RO).

The issue of entitlement to service connection for a 
psychiatric disorder secondary to back and left knee 
disabilities has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for back and left 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On one occasion in-service the Veteran complained of a two 
week history of right sided chest pain, and was diagnosed with 
chest wall pain.  A heart disorder was not diagnosed.

2.  At service discharge the appellant denied ever having or 
having then heart trouble, shortness of breath, pain or pressure 
in chest, palpitations or a pounding heart.

3.  Clinical evaluation of the heart and vascular system were 
normal at service discharge and a heart disorder was not 
diagnosed at any time in service.

4.  In February 2000, the Veteran denied any history of angina, 
heart disease, shortness of breath, paroxysmal nocturnal dyspnea, 
and orthopena.  An electrocardiogram revealed a normal sinus 
rhythm.

5.  The first documented evidence of heart disease was in 2003-
approximately 27 years following service discharge.

6.  The appellant's statements and testimony alleging a history 
of chronic chest pain between service discharge and a 2003 
diagnosis of heart disease are not credible.

7.  There is no competent and credible evidence of a nexus 
between the post service heart disease and service, to include 
evidence of compensably disabling manifestations of heart disease 
within one year following service discharge or credible evidence 
of a continuity of symptomatology. 


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in correspondence dated in July 2007 of 
the information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  VA also informed the Veteran of how 
disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the claimant, including obtaining 
service treatment records, private medical records the Veteran 
had identified, and Social Security Administration records.  The 
Veteran has specifically denied receiving any treatment at VA.  
Therefore, there is no need to attempt to obtain any VA records.

VA provided the Veteran with a hearing before a Decision Review 
Officer in June 2008 and a Veterans Law Judge in August 2010.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims held that the provisions of 
38 C.F.R. § 3.103(c)(2) (2010) require that the Veterans Law 
Judge who chairs a hearing fulfill two duties to comply with the 
above regulation.  These duties consist of (1) the duty to fully 
explain the issues, and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Both duties were met 
during the Board hearing.  At the hearing, the undersigned 
specifically asked the appellant if she had documented evidence 
from a medical professional that her heart disease had its onset 
in service.  She stated no.  The undersigned left the claims file 
open for 60 days to allow the Veteran to submit a medical opinion 
to that fact.  

Consistent with Bryant, the Board has complied with the duties 
set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.  Neither the 
Veteran nor her representative have asserted that VA failed to 
comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  

After the hearing, the Veteran submitted additional evidence 
without a waiver of initial consideration of that evidence by the 
RO.  The additional evidence, however, submitted is not relevant 
to the issue of entitlement to service connection for heart 
disease.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board may 
consider this claim on the merits.

VA did not provide the Veteran with an examination in connection 
with her claim involving heart disease.  In disability 
compensation claims, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA Secretary must 
provide a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability; and (4) insufficient 
competent medical evidence on file for the VA Secretary to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006), citing 38 U.S.C. § 5103A(d)(2).

The Board concludes that while there is competent evidence of 
current heart disease and a one-time in-service finding of 
"chest wall pain," an indication that heart disease may be 
associated with the Veteran's service is not present.  
Specifically, the Veteran complained of chest wall pain in 
service on one occasion.  However, at service separation, 
clinical evaluations of the heart and vascular system were 
normal.  Additionally, the Veteran specifically denied ever 
having or having then shortness of breath, pain or pressure in 
chest, palpitation or pounding heart, and/or heart trouble.  She 
attested to the truth of these statements when she signed the 
medical history.  A treating physician stated that he had treated 
the Veteran from 1991 to 1996 and indicated that she did not have 
chest discomfort, dyspnea, or any other cardiovascular symptoms, 
such as fatigue, orthopena, or palpitations.  

When the Veteran was seen in February 2000, she denied any 
history of angina, heart disease, shortness of breath, paroxysmal 
nocturnal dyspnea, and orthopena.  An electrocardiogram revealed 
a normal sinus rhythm.  When she was seen in 2003, the examiner 
indicated there was, "No history of coronary artery disease."  
It was at this time, approximately 27 years postservice, that the 
Veteran was found to have heart disease.  The Board finds no 
credible facts that indicate that heart disease was related to 
service, to include the one-year period following the Veteran's 
service discharge.  The Veteran's allegations that the chest wall 
pain continued or progressed in the years after service are 
rejected, as the objective evidence shows no such symptoms-and a 
specific denial of such symptoms in 1996 and 2000-until 2003, a 
period of approximately 27 years.  Stated differently, the 
Veteran's statements and testimony provided during the appeal are 
not reliable, as they are inconsistent with the more credible 
evidence that was created contemporaneously with the time period 
in question and prior to a claim for VA compensation benefits for 
heart disease.  Because there is no credible evidence that heart 
disease may be due to service, there was no obligation to provide 
the Veteran with a VA examination in connection with this claim.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of her claims.  Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes her written contentions, her testimony at 
both hearings, service treatment records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as heart disease, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
of entitlement to service connection for heart disease.  As 
stated above, the service treatment records show a one-time 
diagnosis of "chest wall pain" in January 1976; however, a 
heart disorder was not diagnosed.  Moreover, an August 1976 
Report of Medical Examination revealed that clinical evaluations 
of the heart and vascular system were normal.  In the Report of 
Medical History completed by the Veteran at that time, she 
specifically denied ever having or having then shortness of 
breath, pain or pressure in chest, palpitation or pounding heart, 
or heart trouble.  This is evidence against a finding of any in-
service disease process.

The post service medical records support the finding of no 
compensably disabling heart disease within one year following 
discharge from active duty.  For example, in 1996, a physician 
indicated he had treated the Veteran beginning in 1991.  He was 
asked if the Veteran had chest discomfort, dyspnea, or any other 
cardiovascular symptoms, such as fatigue, orthopena, and 
palpitations, and the examiner stated, "No."  In February 2000, 
when the Veteran was being examined for Social Security benefits, 
the examiner stated the Veteran denied any history of angina, 
heart disease, chest pains, angina, shortness of breath, 
paroxysmal nocturnal dyspnea, or orthopena.  An electrocardiogram 
revealed normal sinus rhythm without ST-T changes.  Thus, 
approximately 24 years following service discharge, the Veteran 
still had no evidence of heart disease, to include symptoms of 
heart disease.  This is evidence against the claim of entitlement 
to service connection for heart disease.

The first documented evidence of heart disease was in 2003-
approximately 27 years following service her discharge from 
active duty.  No medical professional has attributed the post 
service heart disease to service or to the one year period 
following her discharge from active duty.  To the extent that the 
Veteran now claims she had chest pain in the years following 
service discharge, the Board finds such statements are not 
credible for the reasons described above when addressing why a VA 
examination was not warranted.  The private medical records show 
specific denials of heart disease and the symptoms associated 
with heart disease by the Veteran, and those findings are 
accorded more probative value than the assertions she has made in 
connection with her claim for monetary benefits for heart 
disease.  Her assertions are rejected and accorded no probative 
value.  There is no competent and credible evidence of a nexus 
between the post service heart disease and service.  

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, as a preponderance of the evidence is against 
the claim of entitlement to service connection for heart disease, 
this rule does not apply, and the claim is denied.


ORDER

Entitlement to service connection for heart disease is denied.




REMAND

The Board finds that additional development is warranted for the 
claims of entitlement to service connection for a left knee 
disability and a back disability.  The Veteran has submitted 
medical opinions, where the examiners have attributed current 
left knee and back disabilities to service.  However, these 
examiners have not provided a rationale for their opinions.  

Additionally, VA provided the Veteran with an examination in 
connection with the left knee disability, but in determining that 
that disability was not related to service, the examiner did not 
provide a rationale.

The Board concludes that VA examinations for left knee and back 
disabilities are needed in order to decide both claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
orthopedic examination by a physician with 
the appropriate expertise to determine 
whether it is at least as likely as not that 
any left knee and/or back disability had 
its/their onset in service.  The claims 
file must be reviewed by the physician 
in conjunction with the examination.  The 
examiner is informed of the following facts:

*	The Veteran served on active duty from 
November 1975 to August 1976, which is 
nine months.  She was discharged from 
service after she became pregnant.

*	In May 1976, the Veteran complained of 
left knee pain for two weeks.  No x-rays 
were done because she was two and one-half 
months pregnant.  No diagnosis was 
entered.

*	Later in May 1976, the Veteran was seen 
with a four day history of back pain.  No 
diagnosis was entered.

*	An August 1976 Report of Medical 
Examination (separation examination) shows 
that clinical evaluations of the lower 
extremities and spine and other 
musculoskeletal system were normal.  She 
was six months pregnant at that time.  No 
defects were noted.  

*	In an August 1976 Report of Medical 
History, the Veteran denied having a 
"'trick' or locked knee" and/or 
"recurrent back pain."  She also stated, 
"No" when asked if she had any illness 
or injury other than those already noted 
or if she had been treated in the last 
five years for "other than minor 
illnesses."

*	An April 1997 private medical record from 
Dr. Nathaniel Evans shows that the Veteran 
told the examiner that she was disabled 
because of her knees.  He stated, "She 
states that she woke up one day and she 
could not walk."  A left knee x-ray taken 
at that time was normal.  Dr. Evans stated 
he could find no evidence of knee 
inflammation, crepitus, effusion, or 
instability.

*	A July 1997 MRI of the left knee showed a 
complex tear in the posterior horn of the 
medial meniscus, a bone contusion or 
intratrabecular fracture in the medial 
femoral condyle, degenerative joint 
disease, and moderate joint effusion.

*	A June 1998 private medical record shows 
that the Veteran complained of bilateral 
knee and back pain.  The examiner stated, 
"She states that a couple of years ago[,] 
she woke up one day and was suddenly 
disabled.  She does not describe any 
injuries to me."  The examiner noted that 
an MRI of the left knee indicated a tear 
of the medial meniscus with degenerative 
arthritis.  X-rays taken at that time 
revealed moderate collapse of the left 
knee medial side with some spurring and 
periarticular osteopenia.  The examiner's 
impression was generalized arthritis, to 
include possibly rheumatoid arthritis.  

*	A February 2000 private medical record 
shows that the Veteran reported a history 
of osteoarthritis and degenerative joint 
disease "for the past 2 years" with pain 
in her knees and lower back.

*	A March 2003 private medical record shows 
that the Veteran reported her knee pain 
started in 1996.

*	A July 2003 private medical record shows 
that the Veteran reported that on June 3, 
2003, "for no apparent reason, she awoke 
in the morning and at that time realized 
she had severe back pain and was unable to 
move."

*	A July 2003 letter from Dr. RH indicated 
that an MRI demonstrated herniated disk 
and spinal stenosis.

*	An August 2007 private medical record 
shows "(L) knee x 10 y[ea]rs."

*	In a February 2008 VA examination report, 
the examiner concluded the Veteran's 
current left knee disability was not 
caused by or a result of the left leg pain 
treated in service in May 1976.  He noted 
the Veteran's height and weight.

*	In a July 2008 letter, CS, D.O., stated 
that the medical records showed the 
presence of back and knee pain while in 
the military and that these medical 
conditions "probably started during her 
time in the military."

*	In a July 2008 letter, DF, D.O., stated 
that it was likely that the Veteran's 
condition for her left knee started in the 
military.

*	In an August 2010 letter from EP, Jr., 
D.O., he stated the Veteran had presented 
records to him revealing she had 
complained of left knee pain while in 
service.  He stated, "Given this finding, 
it is conceivable that [the Veteran]'s 
arthritic knee condition originated while 
she was in military service and the 
process has deteriorated since that 
time."

*	The Veteran has alleged chronic left knee 
and back pain soon after her service 
discharge in August 1976.  The Board finds 
such statements of a continuity of 
symptomatology following service discharge 
are not credible.  The examiner is not to 
accept her statements of chronic left knee 
and back pain since service discharge.  

While the Board has laid out some relevant 
facts above, the examiner is to review the 
claims files in their entirety.  Based on 
review of the pertinent medical history, 
examination of the Veteran, and with 
consideration of sound medical principles, 
the physician must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any current left knee 
disability had its onset in-service.  The 
examiner is to provide a detailed rationale 
for the opinion, which is based upon medical 
principles and evidence in the claims file.  

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship. 
*	"It is at least as likely as not" means 
50 percent or more. 
*	"It is not at least as likely as not" 
means less than a 50 percent chance. 
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner opines that the question 
cannot be answered without resorting to 
speculation, then a detailed medical 
explanation as to why causation is unknowable 
must be provided.

The VA examiner must append a copy of 
his/her curriculum vitae to the 
examination report.

2.  The RO should review the examination 
report and medical opinion to ensure that it 
is in complete compliance with the directives 
of this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

3.  The Veteran is to be notified that it is 
her responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  Thereafter, the RO should readjudicate the 
claims for entitlement to service connection 
for a left knee disability and entitlement to 
service connection for a back disability.  If 
the benefits are not granted, the Veteran and 
her representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


